284 S.W.3d 761 (2009)
D.J.B., a minor, by Kristopher Boschert, Next Friend, and Kristopher Boschert, Individually, Petitioners/Respondents,
v.
Kelly BROWN, Respondent/Appellant.
No. ED 91850.
Missouri Court of Appeals, Eastern District, Division Four.
May 12, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 15, 2009.
Knight & Tomich, Jane E. Tomich, St. Charles, MO, for Appellant.
Lohmar & Staebell, Aaron M. Staebell, St. Peters, MO, for Respondent.
Before KATHIANNE KNAUP CRANE, P.J., and MARY K. HOFF, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Kelly Brown (Mother) appeals from the judgment granting Kristopher Bosehert's (Father) prayer to change the surname of the parties' minor child (D.J.B.) as part of a paternity judgment and order. On appeal, Mother argues the trial court erred in granting Father's request to change the surname of D.J.B. from Brown to Boschert because Father presented no evidence that the name change was in the child's best interests. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information .only, setting forth the reasons for this order pursuant to Rule 84.16(b).